Case: 19-10069      Document: 00515151880         Page: 1    Date Filed: 10/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 19-10069                          FILED
                                  Summary Calendar                  October 9, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HEATH JAYDEL BREWER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-241-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Heath Jaydel Brewer appeals the 215-month sentence following his
guilty plea to possession with intent to distribute a controlled substance.
Brewer argues that the district court improperly limited the extent of his
downward departure by considering improper factors. See United States v.
Desselle, 450 F.3d 179, 182 (5th Cir. 2006).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10069   Document: 00515151880      Page: 2   Date Filed: 10/09/2019


                                 No. 19-10069

     Although the district court may have muddled the steps of the
sentencing analysis, its comments make clear that it does not believe that a
sentence reflecting any further departure from Brewer’s guidelines range
would be appropriate. As such, any error in imposing Brewer’s 215-month
sentence was harmless. See United States v. Malone, 828 F.3d 331, 341 (5th
Cir. 2016). To the extent Brewer contends that he deserved a larger downward
departure given his assistance to the Government, we lack jurisdiction to
consider his argument. See id.
     AFFIRMED.




                                      2